Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
*1384Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. We note that the loss of good time incurred by petitioner as a result of the disciplinary determination also should be restored (see Matter of Lawrence v Annucci, 141 AD3d 1063, 1063 [2016]). In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Kirshtein v New York State Dept. of Corr. & Community Supervision, 142 AD3d 1246, 1246 [2016]).
Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.